Citation Nr: 0016920	
Decision Date: 06/27/00    Archive Date: 07/05/00

DOCKET NO.  97-29 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUE

Entitlement to an extension beyond February 29, 1996, for a 
convalescent rating pursuant to 38 C.F.R. § 4.30 (1999).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel




INTRODUCTION

The veteran served on active duty from December 1956 to May 
1958.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.

The appeal was docketed at the Board in 1997.  


FINDING OF FACT

It is not shown that the veteran required post surgical 
convalescence, in the aftermath of undergoing surgery in 
January 1996 in response to his service-connected left foot 
disability, beyond February 29, 1996.  


CONCLUSION OF LAW

The requirements for an extension of a convalescent rating 
beyond February 29, 1996, have not been met.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 4.30 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  That is, the 
Board finds that this claim is plausible.  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

Service connection has been in effect since 1964 for 
fracture, second metacarpal, left foot, residual of gunshot 
wound, with retained foreign bodies, with digital neuroma, 
postoperative, with scars, gunshot wound, and postoperative 
pes cavus and callosities (hereinabove and below "left foot 
disability").

Pursuant to 38 C.F.R. § 4.30, a total disability rating 
(convalescent rating based on hospitalization) is assignable 
under paragraph (a)(1), (2) or (3) of 38 C.F.R. § 4.30, 
effective the date of hospital admission and continuing for a 
period of 1, 2 or 3 months from the first day of the month 
following such hospital discharge.  Pursuant to 38 C.F.R. 
§ 4.30(a)(1), such convalescent rating will be assigned if 
the surgery necessitated at least one month of convalescence; 
pursuant to 38 C.F.R. § 4.30(a)(2), such convalescent rating 
will be assigned if treatment of a service-connected 
disability resulted in surgery with severe postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches; pursuant to 
38 C.F.R. § 4.30(a)(3), such convalescent rating will be 
assigned if treatment of a service-connected disability 
resulted in immobilization by cast, without surgery, of one 
major joint or more.   

The veteran asserts that in the aftermath of undergoing 
surgery by VA in January 1996 for left foot pain involving 
several web spaces of his left foot, his convalescence was 
sufficiently problematic that he was unable "to work" for any 
duration through April 1998, when surgery involving his left 
foot was again performed by VA.  He therefore feels that the 
100 percent convalescence rating which terminated on February 
29, 1996, should in fact have been continued until April 
1998.   

The record reflects that while hospitalized at a VA facility 
over a two-day duration in January 1996, the veteran, 
apparently owing to longstanding chronic left foot pain and 
Morton's neuroma, underwent surgery in which several branches 
of the digital nerves involving web spaces of his left foot 
(though, however, no "definite" neuroma was identified) were 
removed.  He was discharged, on the day after admission, "in 
a stable condition."  Approximately two weeks later, on 
February 12, 1996, the veteran returned for the removal of 
stitches; he was noted to continue to experience 
postoperative pain, and his surgical wounds were noted to be 
"healing well".  On March 29, 1996, the veteran is shown to 
have been provided a wheelchair by VA.  Based on the 
foregoing evidence, extension of an initial convalescent 
rating beyond February 29, 1996 was denied in a rating 
decision from which the present appeal ensues.

In considering the veteran's claim for an extension of his 
convalescent rating beyond February 29, 1996, the Board is 
constrained to point out that although he is shown to have 
been given a wheelchair by VA in late March 1996, the report 
of his examination by VA in July 1996 reflects that the March 
1996 provision of such mobility device, then (i.e., in July 
1996) being used "for outdoor confidence", was due to "low 
back pain" in addition to left foot pain.  Indeed, the July 
1996 VA examination report elsewhere reflects narrative which 
is to the effect that the wheelchair may have been given the 
veteran in consideration of his low back pain alone.  In any 
event, the veteran's presentation for VA outpatient treatment 
on February 12, 1996, as well as his presentation for the 
subsequent July 1996 VA examination, defeats any notion that 
he was on either occasion confined to his home, within the 
meaning of the above-stated provisions of 38 C.F.R. 
§ 4.30(a)(2).  Further, the veteran's surgical wounds, in 
contrast to the "incompletely healed surgical wounds" which 
(if present) may warrant a second month of convalescence 
compensation in accordance with the pertinent provision of 
38 C.F.R. § 4.30(a)(2), were noted to be 'healing well' only 
approximately two weeks after (on February 12, 1996) the 
veteran's post surgical discharge on January 27, 1996.  In 
addition, the record is devoid of any evidence documenting 
left foot/ankle immobilization or pertinent casting in the 
February-March 1996 (or subsequent) period, negating any 
notion of such required post surgical convalescence as would 
otherwise warrant an extension in convalescence compensation 
under the pertinent provision of 38 C.F.R. § 4.30(a)(2) or 
(3) relative to such duration.  Given the foregoing 
observations, then, and in the absence of evidence 
documenting arguably any single clinical factor as might (if 
otherwise shown) warrant an award of convalescence 
compensation subsequent to February 29, 1996, the Board is 
persuaded that the preponderance of the evidence is against 
the veteran's claim for an extension of a convalescent rating 
beyond such date.  38 U.S.C.A. § 5107; 38 C.F.R. § 4.30.  

In reaching the foregoing disposition, finally, the Board has 
not overlooked the veteran's above-cited assertion, i.e., 
that in the aftermath of undergoing surgery by VA in January 
1996 his convalescence was sufficiently problematic that he 
was unable 'to work' for any duration through April 1998.  
However, the Board would respectfully point out that such 
consideration is immaterial to the resolution of the issue on 
appeal.


ORDER

An extension beyond February 29, 1996, for a convalescent 
rating pursuant to 38 C.F.R. § 4.30, is denied.  


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals



 

